Citation Nr: 0703658	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  03-28 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy (CIDP) causing weakness of both 
upper extremities, claimed as secondary to the service 
connected laminectomy at L4-S1 with removal of herniated disc 
and hardware.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for CIDP 
claimed as secondary to the veteran's service connected 
laminectomy. 

The Board remanded this case in November 2005.  It returns 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board must remand this case a second time.  As the 
veteran's representative has pointed out in the January 2007 
informal brief, the Board remanded this case with the 
instruction that diagnostic tests related to the veteran's 
CIDP be performed and the file sent for a medical opinion 
regarding the relationship of CIDP to the veteran's service 
connected laminectomy.  Specifically, the Board instructed 
that the file be sent to the Chief of Neurology at the 
Pittsburgh VA Medical Center (VAMC).  The Chief of Neurology 
at Pittsburgh VAMC had previously provided a medical opinion 
by the Board's request.  That opinion recommended additional 
testing be done; therefore, the Board was attempting to 
return the file to the prior examiner for a more fulsome 
opinion after review of the additional diagnostic tests.  The 
Board also instructed that, should the Chief at the 
Pittsburgh VAMC be unavailable, the file should be sent to 
the Chief of Neurology at the Ann Arbor VAMC for the 
necessary opinion.  The AMC, however, sent the request to the 
Battle Creek VAMC.  There is no explanation as to why this 
happened. 


Furthermore, while the diagnostic tests were performed, the 
opinion was given by a D.O.  There is no indication that the 
D.O.'s specialty is neurology or that he has significant 
experience in the field.  Because the Board specifically 
requested that a specialist review this case and provide the 
necessary opinion, the Board cannot accept the opinion of 
record as adequate.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board notes that an examination is not required in this 
case.  All of the diagnostic tests called for in the previous 
remand appear to have been performed.  Should the examiner 
determine that further testing is needed to arrive at an 
opinion, they should be performed and reviewed prior to the 
issuance of the requested opinion. 

Accordingly, the case is REMANDED for the following action:

1.  If the AMC or the RO can do so, the 
claims file and a copy of this REMAND 
should be forwarded to the Chief of 
Neurology in Pittsburgh who provided the 
opinion in July 2005 (Dr. C).  If that is 
not possible, or if that individual is not 
available, then the AMC or the RO should 
forward the claims file and this REMAND to 
the Chief of Neurology at Ann Arbor for 
the purpose of obtaining an opinion.  
Should the one or both of the Chiefs be 
unavailable, this fact should be 
documented in the claims file.  Should an 
examiner other than the Chiefs of 
Neurology for a VAMC review the file, the 
examiner's specialty should be noted in 
the examination report.



After reviewing the results of additional 
testing, and reviewing the 2005 opinion 
from the Chief of Neurology in Pittsburgh, 
please answer the following questions:

*	Does the veteran have CIDP?  
*	If not, then is the disability of the 
veteran's upper extremities an 
extension of the process of 
arachnoiditis that is shown in the 
lower spine?

It would be helpful if the physician would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


